         Case 1:19-cr-00696-PAE Document 260 Filed 08/11/21 Page 1 of 1




                                   Schlam Stone & Dolan LLP
                                         26 Broadway
                                   New York, New York 10004
                                        (212) 344-5400

August 11, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Ari Teman, 19 CR 696 (PAE)

Dear Judge Engelmayer:

At Mr. Teman’s sentencing on July 28, 2021, the Court proposed that funds covering Mr.
Teman’s required restitution that had been deposited in the attorney escrow accounts of
undersigned counsel and two other attorneys identified in defense counsel’s letter of July 28,
2021 (Docket No. 251) be held by the Clerk of the Court rather than in the attorney escrow
accounts. Since July 28, 2021, I have obtained consent of three of the five depositors to the
Court’s proposal, provided their respective funds are held by the Clerk pursuant to the same
conditions set forth in my letter of July 28th. I advised the remaining two depositors of the
Court’s proposal, but have not yet heard back. Of these two remaining depositors, I am holding
$20,000 in my escrow account for one of them; the other deposited $65,000 in his attorney’s
escrow account. I have no particular reason to believe that these other two depositors would
object to the Court’s proposal (subject to the conditions of release set forth in my letter of July
28th), but I am reluctant to represent to the Court that funds will be transferred from attorney
escrow accounts to the Clerk of the Court without the underlying depositors’ consent.

I propose a solution. The Court may elect to issue an Order directing the attorneys to transfer the
deposited funds to the Clerk of the Court along the lines of the proposed order that I have drafted
and submit herewith.

Respectfully submitted,

Andrew J. Frisch
Andrew J. Frisch

cc: United States Attorney’s Office

Enclosure
